Citation Nr: 0611088	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  97-19 742	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from March 1982 to March 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In October 2003, the Board remanded the claim for 
additional development.


FINDINGS OF FACT

1.  The evidence reflects that the veteran experienced 
symptoms of a psychiatric disorder a few months after 
service, was diagnosed with schizophrenia about two years 
thereafter, and two VA examiners opined that the veteran's 
current schizophrenia is related to service.

2.  The veteran did not provide the requested two-month time 
period during which his claimed in-service stressor occurred, 
and could not remember the name of the serviceman whose 
attempted suicide was the claimed stressor.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims like the ones here that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005) rev'd on 
other grounds U. S. Fed. App. No. 05-7151 (Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Further, while the case was undergoing development, the Court 
has provided additional information concerning notice and 
development procedures.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In 
this case, notice was to include information on disability 
ratings and effective dates.  In view of the action taken 
below, any failure of notice is not prejudicial to the 
appellant.  As to the issue that is granted, notice 
concerning disability ratings and effective dates can be 
provided prior to assignment of a rating for that disorder.  
If appellant disagrees, he can appeal at that time.  As to 
the other issue, since service connection is not granted, 
discussion of disability ratings and effective dates is not 
appropriate.  Thus, as explained otherwise herein, failure to 
provide specific notice is harmless error.

Here, the RO's rating decision took place prior to enactment 
of the VCAA, and, therefore, prior to any VCAA notification.  
However, subsequent to enactment of the VCAA, and prior to 
its most recent, September 2005 readjudication of the 
veteran's claims, VA provided VCAA notice in the June and 
September 2004 letters sent to the veteran by the Tiger 
Remand Team in conjunction with the Appeals Management Center 
(AMC).  These letters met the notice requirement.  They told 
the veteran that VA was working on his claims for service 
connection for paranoid schizophrenia and PTSD and explained 
how to establish entitlement to these benefits.  The letters 
also indicated the information or evidence needed from the 
veteran and the respective responsibilities of the veteran 
and VA in obtaining additional Federal and non-Federal 
evidence.  The September 2004 letter also stated: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If the information 
or evidence is in your possession, please send it to us."  

Thus, these letters complied with all of the elements of the 
VCAA's notice requirement, and constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

Moreover, VA obtained the service medical records (SMRs), 
service personnel records, and all identified post-service 
treatment records.  Moreover, the RO, Tiger Team, and AMC 
sought records relating to the veteran's claimed stressor, 
but the records obtained did not provide evidence of the 
stressor, and additional evidence could not be obtained 
because the information provided by the veteran was not 
specific enough, as explained below.  As there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
VA complied with the VCAA's duty to assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Paranoid Schizophrenia

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  A psychosis such as schizophrenia is a chronic 
disease that is presumed to be service connected if it 
manifests to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In the present case, there are no records of any complaints 
of, treatment for, or diagnosis of schizophrenia in service, 
and the February 1985 separation examination contains normal 
psychiatric findings.  However, the veteran stated at the 
January 1992 RO hearing that he had in fact sought 
counselling at this time, but the record was missing from the 
claims file (Hearing transcript, at 2).  Moreover, records of 
the Jacobi Medial Center and its affiliated Albert Einstein 
College of Medicine indicate that the veteran was 
hospitalized in May 1987 and diagnosed with schizophreniform 
psychosis.  Although not a diagnosis within the one-year 
presumptive period, this diagnosis was a relatively close two 
years after service.  In addition, a July 1985 Soundview 
Health Center medical note diagnosed the veteran with anxiety 
disorder, thus indicating that he experienced symptoms of a 
psychiatric disorder within a few months after service.  
Further, a December 1990 letter from the Soundview-Throgs 
Neck Community Mental Health Center indicates that the 
veteran was first treated for a psychiatric disorder in 1985 
and was hospitalized due to intense psychomotor agitation and 
auditory hallucinations which, "according to the history 
began one month before discharge from the Army."

In addition, both the October 1996 and April 1999 VA 
examiners concluded that the veteran's schizophrenia was 
likely related to his military service.  While those opinions 
appear to be based in part on history provided by the 
veteran, thus reducing their evidentiary value, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), there is no contrary 
opinion in the record.  The evidence thus reflects that while 
the veteran's schizophrenia was not diagnosed within the one-
year presumptive period, there were psychiatric symptoms 
present at this time and a diagnosis of schizophrenia shortly 
thereafter, with two VA physicians opining that the 
schizophrenia was related to service.  In these 
circumstances, there is at least as much evidence supporting 
the claim as there is against it.  With reasonable doubt 
resolved in favor of the veteran, the claim for service 
connection for paranoid schizophrenia must therefore be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996). 


PTSD

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2005) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The VA adjudication manual instructs VA that to corroborate 
claimed stressors, it must request specific details of the 
claimed in-service stressors, including dates, places, and 
units of assignments.  VA Adjudication Manual, M21-1MR, Part 
IV, subpart ii, Chapter 1, section D, 14c (December 13, 
2005).  Moreover, the Manual states that requests to the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records (CURR)) 
must include, among other things, a two-month specific date 
range during which the claimed stressors occurred.  VA 
Adjudication Manual, M21-1MR, Part IV, subpart ii, Chapter 1, 
section D, 14d.  

In this case, the veteran's claimed stressor is that he 
reportedly witnessed a fellow soldier attempt to commit 
suicide.  There was no evidence of such an incident in the 
veteran's SMRs or service personnel records.  As noted in the 
Board's remand, the veteran's statements regarding this 
stressor were general, and more specific information was 
requested on remand.  In response, the veteran indicated in a 
July 2004 stressor statement submitted to his representative 
by fax and received by the Tiger Team in August 2005, that 
the incident occurred approximately between November 1984 and 
March 1985.  In an August 2004 Report of Contact (VA Form 
119), the veteran's representative indicated that the date 
range of November 1984 to March 1985 was "as specific as he 
can get as to the date of the suicide attempt of the fellow 
soldier."  The veteran also could not remember the name of 
the soldier who attempted to commit suicide or the other 
individual who was present.  An August 2004 reply from the 
organization then known as USASCRUR indicates that it did not 
have any evidence on file regarding the incident described by 
the veteran, and that in order for it to conduct meaningful 
research, the veteran had to provide information including 
the name and date of the incident.

Thus, because none of the information obtained by VA 
confirmed the stressor described by the veteran, and the 
veteran did not provide the information required by the VA 
Manual and USASCRUR in order to search for potentially 
relevant additional records, VA could not confirm his claimed 
stressor and was not obligated under its duty to assist to 
take additional action.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (2005) 
(requiring claimant to cooperate fully with VA's efforts to 
obtain federal and non-federal records, including providing 
identifying information).

As credible supporting evidence that the claimed in-service 
stressors actually occurred is an essential element in 
establishing service connection for PTSD and this element has 
not been established in the present case, the Board must deny 
the claim and need not address whether there is a diagnosis 
of PTSD that meets the regulatory criteria.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim for service connection for PTSD must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for paranoid schizophrenia 
is granted.

The claim for service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


